
	
		I
		112th CONGRESS
		1st Session
		H. R. 1009
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Eshoo (for
			 herself, Mr. Shimkus, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to authorize 3 or
		  more Commissioners of the Federal Communications Commission to hold nonpublic
		  collaborative discussions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Collaboration Act.
		2.FindingsCongress finds the following:
			(1)Commissioners of the Federal Communications
			 Commission (in this section referred to as the Commission), past
			 and present, have stated that they support the intent of section 552b of title
			 5, United States Code, but that its implementation has hindered the
			 Commission’s ability to have a substantive exchange of ideas and hold
			 collective deliberations on issues pending before the Commission.
			(2)Congress’s principal purpose in creating a
			 multimember agency is to obtain the benefits of collegial decisionmaking by the
			 agency’s members, who bring to the decisionmaking process different
			 philosophical perspectives, experiences, and areas of expertise.
			(3)Commissioners have relied primarily on an
			 inefficient combination of written messages, communications among staff, and a
			 series of meetings restricted to 2 Commissioners at each such meeting to
			 discuss complex telecommunications matters pending before the
			 Commission.
			(4)Extensive use of such methods of
			 communication has harmed collegiality and cooperation at the Commission.
			(5)Numerous regulatory matters have been
			 pending before the Commission for years, and continued inaction on these issues
			 has the potential to hinder innovation and private investment in the domestic
			 communications industry.
			(6)The Commission must be able to work more
			 collaboratively and efficiently than in the past to meet the current challenge
			 of expanding broadband Internet access to the extent necessary to serve the
			 business, educational, health, and cultural needs of all Americans.
			3.Nonpublic
			 collaborative discussions of the Federal Communications
			 CommissionSection 4 of the
			 Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the
			 following new subsection:
			
				(p)Nonpublic
				collaborative discussions
					(1)In
				generalNotwithstanding
				section 552b of title 5, United States Code, 3 or more Commissioners may hold a
				meeting that is closed to the public to discuss official business if—
						(A)a vote or any
				other agency action, as such term is defined in section 551(13) of title 5,
				United States Code, is not taken at such meeting;
						(B)each person
				present at such meeting is a Commissioner or an employee of the
				Commission;
						(C)for each political
				party of which any Commissioner is a member, at least 1 Commissioner who is a
				member of such respective political party is present at such meeting, and, if
				any Commissioner has no political party affiliation, at least one unaffiliated
				Commissioner is present at such meeting; and
						(D)an attorney from
				the Office of General Counsel of the Commission is present at such
				meeting.
						(2)Disclosure of
				nonpublic collaborative discussionsNot later than 5 days after
				the conclusion of a meeting held under paragraph (1), the Commission shall
				publish on its Web site a disclosure of such meeting, including—
						(A)a list of the
				persons who attended such meeting; and
						(B)a summary of the
				matters discussed at such meeting, except for such matters as the Commission
				determines may be withheld under section 552b(c) of title 5, United States
				Code.
						(3)Preservation of
				open meetings requirements for agency actionNothing in this subsection shall limit the
				applicability of section 552b of title 5, United States Code, with respect to a
				meeting of Commissioners other than that described in paragraph (1).
					(4)SunsetThis subsection shall cease to be effective
				5 years after the date of enactment of the Federal Communications Commission
				Collaboration
				Act.
					.
		
